          Case 1:20-cv-04271-MKV Document 29 Filed 04/07/21 Page 1 of 2


                                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                 ELECTRONICALLY FILED
                                                                              DOC #:
 LUIS A. GONZALEZ, et al.,                                                    DATE FILED: 4/7/2021

                            Plaintiffs,
                                                                1:20-cv-04271 (MKV)
                     -against-
                                                                     ORDER OF
 H.K. SECOND AVENUE RESTAURANT,                                      DISMISSAL
 INC., et al.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Complaint in this action was filed on June 4, 2020 [ECF No. 1]. Defendants were

served, but never responded to Plaintiffs’ complaint. See ECF Nos. 10-13. After Plaintiffs took

no action to prosecute the case, the Court dismissed the action without prejudice to reopening on

October 26, 2020. See Order, ECF No. 14. Plaintiffs then moved to reopen the case (which the

Court granted) and applied for certificates of default for all Defendants. Certificates of default

were issued by the Clerk of Court on November 30, 2020. See ECF Nos. 26-28. Since then,

Plaintiffs have taken no action to prosecute this case. Accordingly, it is hereby:

       ORDERED that the above-captioned action is discontinued for failure to prosecute

without costs to any party and without prejudice to restoring the action to this Court’s calendar if

the application to restore the action is made by May 7, 2021. Any application to reopen this case

must also explain why Plaintiffs have delayed more than four months in filing a motion for

default judgment, and must include a proposed schedule on which Plaintiffs will file any such

motion.
         Case 1:20-cv-04271-MKV Document 29 Filed 04/07/21 Page 2 of 2




       If no such application is made by that date, today’s dismissal of the action is with

prejudice. See LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citing Link

v. Wabash R.R. Co., 370 U.S. 626, 630 (1962)).



SO ORDERED.
                                                     ____________
                                                               _______________
                                                                             ________
                                                                                   _ __
                                                     _____________________________________
                                                                                        _____
                                                                                           _
Date: April 6, 2021                                  MARY YK  AY VYSKOCIL
                                                             KAY   VYS
                                                                    YSKOCI   CIIL
      New York, NY                                   United
                                                          d States
                                                            States District
                                                                   Diist
                                                                      strict Judge




                                                 2
